           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 1 of 9. PageID #: 65




                                 IN THE UNITED STATES DISTRICT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

MICHELLE ROSE,                                  :       CASE NO. 1:20-cv-00132-JG
                                                :
                   Plaintiff                    :
                                                :       JUDGE JAMES S. GWIN
                                                :
         v.                                     :
                                                :       MAGISTRATE JUDGE
                                                :       DAVID A. RUIZ
UNIVERSITY HOSPITALS, et al,                    :
                                                :       Jury Demand Endorsed Hereon
                     Defendants.                :

                   DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT

         Defendants University Hospitals Health System, Inc., misnamed in the Complaint as

University Hospitals, Inc. (“UHHS”) and University Hospitals Physician Services, Inc.

(“UHPS”) (UHHS and UHPS are collectively referred to as “UH” or “Defendants”) by and

through their undersigned counsel, answers pro se Plaintiff Michelle Rose’s (“Plaintiff”)

Complaints by stating and averring the following:

          I.       HARASSMENT AND RETALIATION FOR WHISTLE BLOWING

         1.        Defendants admit that Plaintiff had many meetings during her tenure with UHPS,

but deny the allegations contained in Paragraph 1a of the Complaint.

         2.        Defendants deny the allegations contained in Paragraph 1b of the Complaint.

         3.        Defendants deny the allegations contained in Paragraph 1c of the Complaint.

         4.        Defendants deny the allegations contained in Paragraph 1d of the Complaint.

                               II.   VIOLATION OF MY FMLA RIGHTS

         5.        Defendants incorporate their responses to Paragraphs 1 through 4 of the

Complaint as if fully rewritten herein.



4837-4613-4708.1                                    1
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 2 of 9. PageID #: 66




         6.        Defendants admit that Plaintiff was granted FMLA leave during her employment,

but deny the remaining allegations contained in Paragraph 2a of the Complaint.

         7.        Defendants admit that Plaintiff was granted FMLA leave during her employment,

but deny the remaining allegations contained in Paragraph 2b of the Complaint.

         8.        Defendants admit that Plaintiff was granted FMLA leave during her employment,

but deny the remaining allegations contained in Paragraph 2c of the Complaint.

         9.        Defendants admit that Plaintiff is a former employee of UHPS and that Plaintiff

was terminated on December 20, 2017 for intentional and repeated violation of Defendants’

policies, but deny the remaining allegations contained in the paragraphs immediately below

Paragraph 2c of the Complaint. Further answering, Plaintiff was counseled and disciplined on

numerous occasions for aggressive and inappropriate communications, but she failed to alter her

conduct.       Plaintiff’s discharge was lawful and consistent with Defendants’ policies and

procedures.

III.      TERMINATION OF MEDICAL INSURANCE 20 DAYS POST OP AND AGINST
                      MY SURGEONS [SIC] SUGGESTION

         10.       Defendants incorporate their responses to Paragraphs 1 through 9 of the

Complaint as if fully rewritten herein.

         11.       Defendants deny the allegations contained in Paragraph 3a of the Complaint.

         12.       Defendants deny the allegations contained in Paragraph 3b of the Complaint.

         13.       Defendants deny the allegations contained in Paragraph 3d of the Complaint.

         14.       Defendants deny the allegations contained in the paragraph immediately below

Paragraph 3d of the Complaint.

         15.       Defendants deny each and every allegation of the Complaints not specifically

admitted herein to be true.


4837-4613-4708.1                                   2
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 3 of 9. PageID #: 67




                                     AFFIRMATIVE DEFENSES

          Defendants assert the following affirmative defenses in response to Plaintiff’s Complaint.

By pleading these affirmative defenses, Defendants do not assume the burden of proving any

fact, issue, or element of a cause of action where such burden properly belongs to Plaintiff. In

addition, nothing stated herein is intended or shall be construed as a concession that any

particular issue or subject matter is relevant to Plaintiff’s allegations.

          1.       Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

          2.       Plaintiff’s Complaint is barred by the doctrines of laches, waiver, estoppel,

ratification, acquiescence, accord and satisfaction, and/or unclean hands.

          3.       Plaintiff’s Complaint is untimely and is barred by the applicable limitations

and/or statute of limitations period.

          4.       Plaintiff’s harassment and retaliation claims fail because they are not based on

any protected activities.

          5.       Plaintiff’s medical insurance claim fails because Plaintiff was timely issued

COBRA notice.

          6.       Plaintiff failed to exhaust her administrative remedies.

          7.       To the extent that Plaintiff’s claims for harassment and retaliation arise under

federal law, Plaintiff failed to exhaust her administrative remedies and her claims fail as a matter

of law.

          8.       Plaintiff is estopped by her own acts or omissions from bringing some or all of the

claims in the Complaint.

          9.       Plaintiff has not sustained any damages proximately caused or actually caused by

Defendants.



4837-4613-4708.1                                     3
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 4 of 9. PageID #: 68




         10.       Plaintiff’s claims are barred, in whole or in part, because she failed to mitigate her

damages and/or alleged injuries.

         11.       Based on after-acquired evidence, Plaintiff’s claims against Defendants and/or the

relief sought by Plaintiff against Defendants are barred by the doctrine of after-acquired

evidence.

         12.       Plaintiff’s claims are barred because all of the decisions and actions toward

Plaintiff were taken in good faith and for legitimate, non-retaliatory, non-discriminatory reasons

unrelated to Plaintiff’s race, disability, or alleged protected activity.

         13.       Plaintiff’s claims are barred on the grounds that Plaintiff failed to provide notice

to Defendants of any discrimination or retaliation, if any, and/or failed to pursue internal

procedures to remedy any such complaints or problems, and had Plaintiff utilized these

procedures some or all of the harm allegedly suffered would have been prevented.

         14.       To the extent that Plaintiff complained about any alleged unlawful discriminatory

conduct, Defendants took prompt remedial measures reasonably calculated to end any alleged

unlawful discrimination.

         15.       Some or all of Plaintiff’s claims lack legal and factual support to be asserted and

are brought in bad faith.

         16.       Plaintiff’s claims fail because Defendants acted in good faith at all times.

         17.       Plaintiff’s claims fail because Plaintiff fails to identify the specific claim(s) which

she bases her Complaint upon.

         18.       One or more of Plaintiff’s claims fail because she cannot assert a cause of action

based upon medical care in connection with the termination of her employer-provided health

care plan.



4837-4613-4708.1                                     4
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 5 of 9. PageID #: 69




         19.       Some or all of Plaintiff’s claims are limited and/or barred by Ohio’s Tort Reform

Act.

         20.       Plaintiff has not and is not suffering from emotional distress.

         21.       To the extent that Plaintiff claims punitive damages in her Complaint – which

Defendants deny – the claim is barred because the alleged acts or omissions of Defendants: (1)

do not rise to the level required to sustain an award of punitive damages; (2) do not evidence

malicious, reckless, or fraudulent intent to deny Plaintiff her protected rights; (3) are not so

wanton or willful as to support an award of punitive damages; and (4) do not otherwise entitle

Plaintiff to punitive damages.

         22.       To the extent that Plaintiff claims punitive damages in her Complaint – which

Defendants deny – the claim is barred because any allegedly discriminatory behavior is contrary

to Defendants’ good faith efforts to comply with all applicable state and federal laws.

         23.       To the extent that Plaintiff claims punitive damages in her Complaint – which

Defendants deny – the claim is barred and any award of such damages would violate

Defendants’ rights under the federal and state constitutions.

         24.       To the extent Plaintiff suffered any symptoms of emotional distress or injury, they

were the result of a pre-existing psychological disorder or other causes or factors, and not the

result of any act or omission of Defendants.

         25.       Plaintiff’s claims are barred on the grounds that Plaintiff failed to provide notice

to Defendants of harassment, if any, and/or failed to pursue internal procedures to remedy any

such complaints or problems, and had Plaintiff utilized these procedures some or all of the harm

allegedly suffered would have been prevented.




4837-4613-4708.1                                     5
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 6 of 9. PageID #: 70




         26.       Plaintiff’s claims are barred on the grounds that Plaintiff failed to provide notice

to Defendants of any alleged hostile environment, if any.

         27.       Plaintiff was treated the same as all other employees, regardless of her sex,

FMLA use, or for engaging in any protected activity.

         28.       Plaintiff’s FMLA claim fails because Plaintiff was granted all FMLA leaves

requested during her employment.

         29.       Plaintiff’s FMLA claim fails because one or more of Plaintiff’s requests for leave

did not qualify under the FMLA.

         30.       Plaintiff’s FMLA claim fails because Plaintiff failed to comply with the

requirements for FMLA leave.

         31.       Plaintiff lacks standing to bring some or all of her claims.

         32.       Some or all of Plaintiff’s claim fail as a matter of law because Plaintiff failed to

satisfy statutory or common law prerequisites prior to filing her Complaint.

         33.       Plaintiff’s claim for whistleblower retaliation fails because Plaintiff failed to

satisfy the requirements set forth in Ohio’s Whistleblower statute, R.C. 4113.52.

         34.       Some or all of Plaintiff’s claims fail as a matter of law because they do not

provide for a private cause of action.

         35.       Plaintiff failed to comply with her obligation to provide an affidavit of merit

supporting any medical claim against the Defendants.

         36.       Any and all damage or injury complained of was proximately caused by

intervening and superseding acts of persons or entities other than these answering Defendants.

         37.       If Plaintiff sustained any of the injuries or damages alleged in the Complaint, such

injuries or damages were caused, or were contributed to, by Plaintiff’s own comparative



4837-4613-4708.1                                     6
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 7 of 9. PageID #: 71




negligence, intentional acts, culpable conduct, and express or implied assumption of the risk.

Such conduct serves as a bar to one or more of Plaintiff’s claims or entitles Defendants to a

reduction in damages. (O.R.C. §2307.22, O.R.C. §2315.32 et seq.).

         38.       Plaintiff knew of and appreciated the risks and hazards involved in the incident

about which the Complaint is made, and any injury and/or damages claimed were caused by or

arose out of such risks or hazards.

         39.       Plaintiff was aware of, acquiesced in, consented to and/or gave permission for any

or all of the alleged acts or omissions of which the Complaint is made and, accordingly, any and

all claims of injuries and/or damages are barred.

         40.       Defendants are entitled to a set-off of some or all damage pursuant to O.R.C.

§2307.28.

         41.       One or more of Plaintiff’s claims for damages are subject to the limits on certain

types of damages, and this Court is without jurisdiction to enter judgment for Plaintiff beyond

the limitations set forth in O.R.C. §2323.43.

         42.       Defendants assert that Plaintiff was fully advised of the alternatives available for

treatment of the medical condition and thereafter consented to the treatment rendered and

assumed the risk or risks of such treatment.

         43.       Defendants are entitled to a set-off of some or all damage pursuant to O.R.C.

§2307.28.

         44.       Defendants are entitled to an apportionment of liability to other parties and non-

parties to this action pursuant to R.C. 2307.23.

         45.       Defendants reserve the right to assert additional affirmative defenses at such time

and to such extent as is warranted by discovery and developments in this case.



4837-4613-4708.1                                    7
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 8 of 9. PageID #: 72




         WHEREFORE, Defendants respectfully request that the claims against them raised in the

Complaint be dismissed in their entirety with prejudice, that judgment be entered in their favor,

and that they recover their costs and expenses, including reasonable attorneys’ fees, and such

other and further relief to which this Court deems just and appropriate.

                                                      Respectfully submitted,

                                                      /s/ Donald G. Slezak _____
                                                      David A. Campbell (0066494)
                                                      Donald G. Slezak (0092422)
                                                      Lewis Brisbois Bisgaard & Smith, LLP
                                                      1375 E. 9th Street
                                                      Suite 2250
                                                      Cleveland, OH 44114
                                                      Phone: (216) 298-1262
                                                      Fax: (216) 344-9421
                                                      david.a.campbell@lewisbrisbois.com
                                                      donald.slezak@lewisbrisbois.com

                                                      Attorneys for Defendants




                                        JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, a trial by jury is

respectfully requested on all the issues presented herein.

                                                      Donald G. Slezak_ _____
                                                      Donald G. Slezak (0092422)

                                                      One of the Attorneys for Defendant




4837-4613-4708.1                                 8
           Case: 1:20-cv-00132-JG Doc #: 7 Filed: 02/11/20 9 of 9. PageID #: 73




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 11th day of February 2020, the foregoing was filed through

the Court’s CM/ECF electronic filing system. A copy of this filing will be sent via email and

U.S. Certified Mail, postage prepaid, upon Plaintiff at the following address which is listed with

the Court:

         Michelle Marie Rose
         13232 Painesville Warren Road
         Painesville, Ohio 44077
         Email: mellis4702@aol.com

         Pro Se Plaintiff

                                                     /s/ Donald G. Slezak _____
                                                     Donald G. Slezak (0092422)
                                                     Lewis Brisbois Bisgaard & Smith, LLP
                                                     1375 E. 9th Street
                                                     Suite 2250
                                                     Cleveland, OH 44114
                                                     Phone: (216) 298-1262
                                                     Fax: (216) 344-9421
                                                     Donald.slezak@lewisbrisbois.com

                                                     One of the Attorneys for Defendants




4837-4613-4708.1                                9
